Citation Nr: 9914370	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-01 653A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of pension overpayment in 
the calculated amount of $8,219.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to December 
1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 decision by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA), which denied waiver of recovery of 
overpayment because the request for waiver was not timely 
filed. 

The Board takes notice that the veteran's original debt was 
in excess of $8,219 and a portion of the original overpayment 
has been recouped through cash payments.  However, in 
accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), 
the Board will consider the entire amount of the overpayment 
assessed against the veteran.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  Notification of the veteran's indebtedness was dated in 
January 1992.

3.  VA received the veteran's request for a waiver of 
benefits in February 1992, which was within 180 days of 
notification of the debt.


CONCLUSION OF LAW

A request for waiver of recovery of pension overpayment 
indebtedness was timely filed.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.963 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An October 1991 letter from the VA Regional Office in Waco, 
Texas (RO) reflects a proposal to adjust the veteran's 
monthly pension entitlement to zero dollars, based on reports 
of additional income.

In an October 1991 statement, the veteran indicated that 
repayment of his debt would cause hardship.  He also 
indicated that his income for 1989 was not $18,693.

In January 1992, the RO notified the veteran that there had 
been an overpayment of benefits paid to him, effective 
February 1, 1989; and reduced his benefits accordingly.

In February 1992, the veteran notified the RO that he did not 
have the funds to pay his debt, indicating that repayment 
would result in undue financial hardship.  He also indicated 
that his wife's 1989 income was not available to him.  The 
veteran requested a review of his account.

In a June 1992 statement, the veteran indicated that the farm 
that he owns is a homestead and that all of the farming 
income was spent on farm expenses, no profit was earned.

In a September 1992 statement, the veteran indicated that his 
wife's income, to include her earnings and Social Security 
Administration award, was not available to him.  The veteran 
reported that this money was used by her to pay her mortgage 
on her estate.

In October 1997, the COWC denied the veteran's waiver request 
of $11,619 due to untimeliness.  COWC indicated that the 
veteran failed to submit his waiver request within 180 days 
of the date of the notification.

The veteran's notice of disagreement was received in November 
1997, which indicates that to repay his indebtedness would 
create financial hardship.

A Debt Management Center Referral form dated in January 1998 
indicates that the amount to be considered for waiver had 
been adjusted to $8,219, reflecting $2,950 cash payments 
received. 


Analysis

The veteran contends that a request for waiver of overpayment 
was timely filed, and that waiver is warranted because 
repayment would result in undue financial hardship.  He has 
also disputed the "creation" of the overpayment.

VA law provides that requests for waiver of an indebtedness 
shall only be considered if made within 180 days following 
the date of a notice of indebtedness, but that the 180 day 
period may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  38 U.S.C.A. § 5302; 38 
C.F.R. § 1.963.

The record in this case indicates that a request for waiver 
was submitted within the 180-day time limit.  The date of 
notice of overpayment was January 17, 1992 and VA received 
the veteran's request for waiver on February 5, 1992.

The Board notes that the RO did not include as evidence in 
the statement of the case the veteran's correspondence 
received February 1992 nor did the RO make reference to it.  
In that correspondence, the veteran noted that it would be a 
hardship for him to live without his VA pension and that his 
medical expenses exceeded his income.  The Board finds that 
correspondence received February 1992 can be construed as the 
veteran's request for waiver of pension overpayment, which 
was clearly received within 180 days of notification of the 
debt.  


ORDER

A request for waiver of recovery of an overpayment of pension 
benefits in the amount of $8,219 was timely filed.


REMAND

First, the Board notes that the veteran has disputed the 
amount of or the "creation" of the overpayment.  See 38 
C.F.R. § 1.911(c)(1) (1998).  In an October 1991 statement, 
the veteran stated that the amount of income was incorrect.  
Moreover, in his February 1992 statement, it appears that the 
veteran requested an accounting.  The United States Court of 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has concluded that it is improper to adjudicate an 
application for waiver without first deciding a veteran's 
challenge to the lawfulness of the debt asserted, see Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).  Once this has been 
completed, the question of waiver of recovery of the 
indebtedness should then be reviewed by the RO on its merits 
since the Board has determined that the veteran's request for 
a waiver of recovery of the overpayment was timely submitted.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The RO should provide the veteran 
with an accounting which clearly shows 
the manner of calculating the amount of 
the initial indebtedness.

2.  The RO should consider adjudicating 
that veteran's claim concerning the 
amount of the overpayment.  If the 
determination is adverse to the veteran, 
notify him and his representative of the 
determination and of his appellate 
rights, including the need to file a 
notice of disagreement and, following 
issuance of a supplemental statement of 
the case, a substantive appeal within the 
appropriate period of time in order to 
assure appellate review of this claim in 
conjunction with the current appeal.

3.  If the overpayment is deemed properly 
created, the veteran should be afforded 
the opportunity to submit an updated VA 
Form 4-5655, Financial Status Report, 
with any additional supporting 
documentation regarding his income and 
all expenses.

4.  Thereafter, the RO should refer the 
veteran's request for waiver of 
overpayment to the COWC for adjudication.

5.  The COWC should undertake all 
appropriate development and determine 
whether waiver of recovery of the 
overpayment is appropriate.  The veteran 
should be furnished a supplemental 
statement of the case which provides 
adequate notice of all actions taken 
subsequent to the issuance of the 
February 1998 statement of the case.  

The case should then be returned to the Board.  The 
Board intimates no opinion as to the ultimate 
outcome of the case.  The veteran need take no 
actions unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

